IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WARREN JOHNSON,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4633

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 14, 2017.

An appeal from an order of the Circuit Court for Hamilton County.
Andrew J. Decker, Judge.

Warren Johnson, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Angela R. Hensel, Assistant Attorney
General, and Jason W. Rodriguez, Assistant Attorney General, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR, and M.K. THOMAS, JJ., CONCUR.